NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

BRYAN WADDELL,                             )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D17-1992
                                           )
ERIC WARREN and LAURA CROSS,               )
                                           )
              Appellees.                   )
                                           )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Samuel S. Mehring, Jr., Tampa, for
Appellant.

Anthony J. Russo and Mihaela Cabulea of
Butler Weihmuller Katz Craig LLP, Tampa;
And Michael Roe and John C. Basquill of
Austin Roe & Basquill, P.A., Tampa, for
Appellees.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and MORRIS and SLEET, JJ., Concur.